UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

COLD CHAIN LOGISTICS, LLC,

                                      Plaintiff,

                       v.                                                   1:18-CV-1272
                                                                              (FJS/DJS)
ANGELLO'S DISTRIBUTING, INC.,

                              Defendant.
_______________________________________________

APPEARANCES                                          OF COUNSEL

MCCARRON & DIESS                                     GREGORY A. BROWN, ESQ.
707 Walt Whitman Road
Second Floor
Melville, New York 11747
Attorneys for Plaintiff

ANGELLO'S DISTRIBUTING, INC.                         NO APPEARANCE

SCULLIN, Senior Judge

                                              ORDER

       Pending before the Court is Magistrate Judge Stewart's June 19, 2019 Report-

Recommendation and Order. See Dkt. No. 22. The parties have not filed any objections to

Magistrate Judge Stewart's recommendation.

       In an Order dated March 18, 2019, Magistrate Judge Stewart granted Defendant's then

counsel's motion to withdraw as counsel. See Dkt. No. 17 at 1. Magistrate Judge Stewart also

advised Defendant that, because it was a corporation, it must "appear in this action through

counsel." See id. at 1 (citation omitted). In order to provide Defendant time to obtain counsel,

Magistrate Judge Stewart stayed all proceedings for thirty days and granted Plaintiff leave to file a

motion to strike Defendant's answer and/or move for a default judgment under Rule 55(a) of the
Federal Rules of Civil Procedure if new counsel did not appear for Defendant within the 30-day

time period. See id. at 1-2.

       When new counsel did not appear for Defendant within the required time frame, Plaintiff

requested a pre-motion conference or, in the alternative, an order striking Defendant's answer and

permitting Plaintiff to move for a default judgment. See Dkt. No. 18. In a Text Order dated April

26, 2019, Magistrate Judge Stewart found that a pre-motion conference was not necessary and

permitted Plaintiff to file a motion to strike Defendant's answer. See Dkt. No. 19.

       In his June 19, 2019 Report-Recommendation and Order, Magistrate Judge Stewart found

that Defendant's "failure to appear through counsel after being directed to do so [was] an

appropriate ground on which to strike Defendant's Answer." See Dkt. No. 22 at 2 (citation omitted).

He also noted that "the failure to 'otherwise defend' an action is a basis for entry of a default

judgment." See id. (citing Fed. R. Civ. P. 55(a)). For these reasons, Magistrate Judge Stewart

recommended that this Court grant Plaintiff's motion to strike Defendant's answer. See id. at 3.

       "When a party does not object to a magistrate judge's recommendation, the court reviews

those recommendations for clear error or manifest injustice." Ward v. Lee, No. 9:16-CV-1224

(FJS/CFH), 2018 WL 3574872, *1 (N.D.N.Y. July 25, 2018) (citation omitted). "After conducting

this review, 'the Court may "accept, reject, or modify, in whole or in part, the . . . recommendations

made by the magistrate judge."'" Id. (quoting [Linares v. Mahunik, No. 9:05-CV-625, 2009 WL

3165660, *10 (N.D.N.Y. July 16, 2009)] (quoting 28 U.S.C. § 636(b)(1)(C))).

       Having reviewed Magistrate Judge Stewart's June 19, 2019 Report-Recommendation and

Order for clear error and manifest injustice and finding none, the Court hereby

       ORDERS that Magistrate Judge Stewart's Report-Recommendation and Order, see Dkt. No.


                                                   -2-
22, is ACCEPTED in its entirety for the reasons stated therein; and the Court further

       ORDERS that Plaintiff's motion to strike Defendant's answer, see Dkt. Nos. 20-21, is

GRANTED; and the Court further

       ORDERS that Plaintiff shall file a request that the Clerk of the Court enter a default against

Defendant pursuant to Rule 55(a) of the Federal Rules of Civil Procedure within fourteen (10) days

of the date of this Order; and the Court further

       ORDERS that Plaintiff shall file and serve a motion for a default judgment pursuant to Rule

55(b) of the Federal Rules of Civil Procedure within thirty (30) days of the date of this Order; and

the Court further

       ORDERS that Plaintiff shall serve Defendant with a copy of this Order, as well as a copy of

its request for entry of default and its motion for a default judgment on Defendant, by certified mail,

return receipt requested, at the following address:

               Joseph Angello
               Angello's Distributing, Inc.
               1931 Route 9
               Germantown, New York 12526

and shall file Affidavits of Service with the Court evidencing proof of such service.


IT IS SO ORDERED.


Dated: July 11, 2019
       Syracuse, New York




                                                   -3-
